


110 HR 7328 IH: Homeowners’ Protection Act of

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7328
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Conyers (for
			 himself, Mr. Delahunt, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect
		  to modification of certain mortgages on principal residences, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners’ Protection Act of
			 2008 .
		2.Waiver of
			 counseling requirement when houses are in foreclosureSection 109(h) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(5)The requirements of paragraph (1) shall not
				apply in a case under chapter 13 with respect to a debtor who submits to the
				court a certification that the debtor has received notice that the holder of a
				claim secured by the debtor's principal residence may commence a foreclosure on
				the debtor's principal
				residence.
				.
		3.Authority to modify
			 certain mortgagesSection
			 1322(b) of title 11, United States Code, is amended—
			(1)by redesignating
			 paragraph (11) as paragraph (12),
			(2)in paragraph (10)
			 by striking and at the end, and
			(3)by inserting after
			 paragraph (10) the following:
				
					(11)notwithstanding paragraph (2) and
				otherwise applicable nonbankruptcy law, with respect to a claim for a debt for
				a loan secured by a security interest in the debtor’s principal residence that
				is the subject of a notice that a foreclosure may be commenced, modify the
				rights of the holder of such claim—
						(A)by reducing such claim to equal the value
				of the interest of the debtor in such residence securing such claim;
						(B)by waiving any
				otherwise applicable early repayment or prepayment penalties;
						(C)if any applicable rate of interest is
				adjustable under the terms of such security interest by prohibiting, reducing,
				or delaying adjustments to such rate of interest applicable on and after the
				date of filing of the plan; and
						(D)by modifying the
				terms and conditions of such loan—
							(i)to extend the
				repayment period for a period that is the longer of 40 years (reduced by the
				period for which such loan has been outstanding) or the remaining term of such
				loan, beginning on the date of the order for relief under this chapter;
				and
							(ii)to provide for the payment of interest
				accruing after the date of the order for relief under this chapter at an annual
				percentage rate calculated at a fixed annual percentage rate, in an amount
				equal to the then most recently published annual yield on conventional
				mortgages published by the Board of Governors of the Federal Reserve System, as
				of the applicable time set forth in the rules of the Board, plus a reasonable
				premium for risk;
				and
							.
			4.Combating excessive
			 feesSection 1322(c) of title
			 11, the United States Code, is amended—
			(1)in paragraph (1) by striking
			 and at the end,
			(2)in paragraph (2)
			 by striking the period at the end and inserting a semicolon, and
			(3)by adding at the
			 end the following:
				
					(3)the debtor, the debtor’s property, and
				property of the estate are not liable for a fee, cost, or charge that is
				incurred while the case is pending and arises from a debt that is secured by
				the debtor’s principal residence except to the extent that—
						(A)the holder of the
				claim for such debt files with the court notice of such fee, cost, or charge
				before the earlier of—
							(i)1
				year after such fee, cost, or charge is incurred; or
							(ii)60 days before
				the closing of the case; and
							(B)such fee, cost, or
				charge—
							(i)is
				lawful under applicable nonbankruptcy law, reasonable, and provided for in the
				applicable security agreement; and
							(ii)is
				secured by property the value of which is greater than the amount of such
				claim, including such fee, cost, or charge;
							(4)the failure of a party to give notice
				described in paragraph (3) shall be deemed a waiver of any claim for fees,
				costs, or charges described in paragraph (3) for all purposes, and any attempt
				to collect such fees, costs, or charges shall constitute a violation of section
				524(a)(2) or, if the violation occurs before the date of discharge, of section
				362(a); and
					(5)a plan may provide for the waiver of any prepayment penalty on a claim secured
				by the debtor’s principal
				residence.
					.
			5.Confirmation of
			 planSection 1325(a) of title
			 11, the United States Code, is amended—
			(1)in paragraph (8)
			 by striking and at the end,
			(2)in paragraph (9)
			 by striking the period at the end and inserting a semicolon, and
			(3)by
			 inserting after paragraph (9) the following:
				
					(10)notwithstanding
				subclause (I) of paragraph (5)(B)(i), the plan provides that the holder of a
				claim whose rights are modified pursuant to section 1322(b)(11) retain the lien
				until the later of—
						(A)the payment of
				such claim as reduced and modified; or
						(B)discharge under
				section 1328; and
						(11)the plan modifies a claim in accordance
				with section 1322(b)(11), and the court finds that such modification is in good
				faith.
					.
			6.DischargeSection 1328 of title 11, the United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (other than payments to holders of claims whose rights are modified
			 under section 1322(b)(11) after paid the 1st place it
			 appears, and
				(B)in paragraph (1)
			 by inserting or, to the extent of the unpaid portion of the claim as
			 reduced, provided for in section 1322(b)(11) after
			 1322(b)(5), and
				(2)in subsection
			 (c)(1) by inserting or, to the extent of the unpaid portion of the claim
			 as reduced, provided for in section 1322(b)(11) after
			 1322(b)(5).
			7.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
